UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) May 3, 2013 Commission File Number Registrant, State of Incorporation, Address and Telephone Number I.R.S. Employer Identification No. 1-11299 ENTERGY CORPORATION (a Delaware corporation) 639 Loyola Avenue New Orleans, Louisiana70113 Telephone (504) 576-4000 72-1229752 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2.): [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07 Submission of Matters to a Vote of Security Holders. Entergy Corporation (“Entergy”) held its 2013 Annual Meeting of Shareholders (“Annual Meeting”) on May 3, 2013 in Little Rock, Arkansas.The matters that were submitted to our shareholders for approval at the Annual Meeting and the voting results with respect to each matter are set forth below.The proposals related to each matter are described in detail in Entergy’s definitive proxy statement for the Annual Meeting, which was filed with the Securities and Exchange Commission on March 27, 2013. Proposal 1 Entergy’s shareholders elected ten directors to serve until the next annual meeting with the following vote: Nominee Voted For Voted Against Abstentions Broker Non-Votes Maureen S. Bateman Leo P. Denault Gary W. Edwards Alexis M. Herman Donald C. Hintz Stuart L. Levenick Blanche L. Lincoln Stewart C. Myers W.J. “Billy” Tauzin Steven V. Wilkinson Proposal 2 Entergy’s shareholders ratified the selection of Deloitte & Touche as our independent registered public accountants for 2013 as set forth below: Voted For Voted Against Abstentions Proposal 3 Entergy’s shareholders approved the advisory vote on named executive officer compensation as set forth below: Voted For Voted Against Abstentions Broker Non-Votes Proposal 4 The Company’s shareholders did not approve a shareholder proposal submitted by the Benedictine Sisters of Virginia, Saint Benedict Monastery, regarding lobbying disclosure, as set forth below: Voted For Voted Against Abstentions Broker Non-Votes Proposal 5 The Company’s shareholders did not approve a shareholder proposal submitted by the New York Office of the State Comptroller on behalf of the New York Common Retirement Fundregarding storage of spent nuclear fuel, as set forth below: Voted For Voted Against Abstentions Broker Non-Votes SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Entergy Corporation By:/s/ Marcus V. Brown Marcus V. Brown Senior Vice President and General Counsel Dated:May 9, 2013
